Citation Nr: 1455811	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  11-02 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1959 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the Phoenix RO and a transcript of this hearing is of record.  

In January 2012 the Board remanded this case for additional development.  The RO has complied with the remand directives.  Indeed, the appellant has not contended otherwise.  Therefore, the Board will proceed with its review of this appeal.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The Board has also reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and the Veterans Benefits Management System (VBMS) electronic file systems, to ensure a total review of the evidence.


FINDING OF FACT

Bilateral hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post year of service. 



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to notify has been satisfied through a notice letter dated in May 2009, which fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate his claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service treatment records (STRs), post-service private treatment records, and the Veteran's lay statement are associated with the claims file.  The Veteran did not identify any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

The Veteran was afforded a VA audiological examination in December 2010 (with March 2013, April 2013, and October 2013 addendums).  See 38 U.S.C.A.              § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  In a January 2012 remand, the Board concluded that the December 2010 VA examination opinion was inadequate.  The Board finds the examination with addendum opinions are adequate for deciding the issue on appeal, as they involved a review of the Veteran's pertinent medical history, a clinical evaluation of the Veteran, fully addressed the Veteran's symptoms, and answered the question posed by the AOJ.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that VA's duty to assist with obtaining a VA examination or opinion with respect to the claim on appeal has been met. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

Service connection may also be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. §3.309(a), including sensorineural hearing loss (an organic disease of the nervous system).  See Opinion of VA Under Secretary for Health, dated October 4, 1995.  Unless clearly attributable to intercurrent causes, presumptive service connection may be awarded if a listed chronic disease manifests itself and is identified as such either in service or within the specified presumptive period, and the Veteran presently has the same disease.  38 U.S.C.A.   § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  

If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after separation is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.            § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

III.  Bilateral Hearing Loss  

A hearing loss disability is defined with regard to audiometric testing involving pure tone frequency thresholds and speech discrimination criteria.  38 C.F.R.           § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran seeks service connection for bilateral hearing loss as a result of exposure to acoustic trauma from aircraft jet engine noise without hearing protection.  He contends that he suffered bilateral hearing loss during active duty service while serving on a Navy aircraft carrier, and that this disability has continued since that time.  See March 2011 Statement.

STRs reflect that the Veteran served on the USS Bon Homme Richard.  See STRs dated from January 1961 to December 1961.  As this duty involved exposure to ship noises that are potential causes for noise-induced hearing loss, the Board finds it likely that he experienced in-service acoustic trauma.  Considering the Veteran's contentions in conjunction with his service duties, exposure to acoustic trauma during service is conceded. 

Reports of Medical Examinations conducted in December 1958, June 1959, September 1959, and May 1961 reflect that on whispered voice testing the Veteran scored a 15/15 in each ear.  Audiometry testing was not conducted.  

In January 1961, the Veteran sought treatment complaining of ringing in his right ear and diminished hearing since firing on the pistol range approximately two weeks prior.  The impression was blocked Eustachian tube.  

A Report of Medical Examination dated in May 1964 contains audiometric testing.  VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) units.  Converted puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
10
5
10
15
5

Post-service treatment records consist of a February 2010 opinion from Dr. R.C., M.D, a private provider.  The clinician stated that the Veteran had been under his care since 1995.  He diagnosed bilateral sensorineural hearing loss and noted bilateral hearing loss had progressed gradually over the years.  Upon review of the Veteran's STRs in conjunction with his current treatment records, Dr. R.C. opined that "the hearing [loss] from which [the Veteran] suffers is related to [his] military service."  He based his conclusion on the Veteran's "history of repeated and prolonged noise exposure without protection, his current symptoms, and his audiogram findings which are consistent with noise-related sensorineural hearing damage."

Audiometric testing performed in May 1996 resulted in findings of bilateral sensorineural hearing loss that had not changed significantly since November 1994.   

In December 2010, the Veteran was afforded a VA audiological examination and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
65
60
60
LEFT
30
45
60
60
60

Speech audiometry revealed speech ability of 88 percent in the right ear and also of 88 percent in the left ear based on the Maryland CNC Test.  Thus, the requirement of a present disability has been fulfilled, as defined by VA regulation.  The diagnoses included bilateral sensorineural hearing loss. 

Upon examination, the Veteran reported that he served as an underway deck watch officer on an aircraft carrier for three years, exposed to "jet engine noise launching" and also that his state room was located under the catapult.  The audiologist noted the Veteran denied a history of post-service occupational and recreational noise exposure and stated that he was employed as a school teacher for 25 years.

The audiologist cited to a 2005 report "Noise and Military Service" by the Institute of Medicine (IOM), which concluded that based on "current knowledge, noise induced hearing loss occurs immediately (ie there is no scientific support for delayed onset NIHL weeks, months, or years after the exposure event)," and noted that the Veteran's separation examination shows that his hearing was within normal limits at the time of separation from active duty, and therefore, opined that "it is less likely as not that [the Veteran's] hearing loss is related to military noise exposure."

In a November 2013 addendum, a VA audiologist noted the Veteran's STRs include a consultation request due to the Veteran's complaint of ringing in his right ear.  See November 2013 Addendum Opinion on Virtual VA.  She explained that diminished hearing was noted as a reason for the request and observed that no frequency specific hearing levels were obtained at that time.  She also noted that audiometric testing in 1964 indicated hearing was within normal limits and based on the pure tone thresholds obtained at that time, no significant threshold shift could have occurred while in service.  The audiologist found the March 2014 and April 2013 addendum opinions as reliable citing a 2005 report from IOM, which stated "there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure."  Therefore, given there was "no significant shift in hearing levels greater than normal measurement variability during military service, it is less likely as not that [the Veteran's] hearing loss is related to military noise exposure."

The Board finds the VA opinions more convincing than the private medical opinion.  While the private physician indicated that he reviewed pertinent inservice treatment and post service medical records, he did not explain the normal audiometric findings at service discharge and the delay in onset of a measurable hearing loss until years after service.  The VA medical opinions cite to treatise evidence that hearing loss does not ordinarily develop remotely from acoustic trauma.  The service discharge audiometric findings strongly suggest that any problems with right ear hearing in 1961 were acute and did not represent the onset of chronic hearing loss.  

As the first evidence of sensorineural hearing loss was not shown in service or within one year of service separation, service connection for hearing loss cannot be granted on a presumptive basis.  38 C.F.R. § 3.303.  However, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran is competent to report (1) symptoms observable to a layperson, e.g., hearing loss; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis. 

The Veteran asserts that his hearing loss is due to noise exposure in service, without hearing protection, associated with his duties while serving onboard a Navy aircraft carrier.  The Board finds that the Veteran is competent to claim that hearing difficulty had its onset in service and continued since that time.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that acoustic trauma may lead to auditory impairment is commonly known and, therefore, the Veteran's claim that his hearing loss is related to in-service acoustic trauma has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the VA medical opinions more probative than the Veteran's statements.  The examiners are medical professionals and were able to review the overall record, including the Veteran's history and opinions.

To the extent the Veteran is claiming continuity of hearing loss symptoms since service, he is competent to do so.   However, the audiometric findings in 1964 proximate to service discharge were within normal limits.  His claim of continuity of symptoms is less probative when it is recognized that objective findings in 1964 did not agree with his assessment that hearing loss was present at that time.  The Board does not find his claim of continuity of symptoms convincing.  

The Veteran's earliest indication of hearing loss, as shown by the medical evidence of record, was in 1994/1996, which is approximately 30 years following separation from active service.  The Board notes that this lapse in time weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim). 

Given the negative findings for hearing loss in service, the first clinical evidence of pertinent disability many years post service, and the objective medical evidence that hearing loss is not related to the Veteran's reported history of in service noise exposure, a preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


